Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.  Claims 1-5 and 16-20 are withdrawn.  Claims 6-15 are presented for this examination.  Claims 6 and 15 are amended.
Status of Previous Rejections
Art rejections over Shingaki and Muraki are maintained from previous office action of 12/28/2020.
Art rejection over Iguchi is withdrawn from previous office action of 12/28/2020.
112 2nd paragraph rejections of claims 6-15 are withdrawn from previous office action of 12/28/2020.
A new ground of art rejection is also made as follows in view of amendment of claims 6 and 15.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/23/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
It should be noted instant claim 6’s Monticellite coating is a resulting effect of high temperature annealing the steel sheet applied with the annealing separating agent composition as recited in withdrawn claim 1 in view of instant application original specification.  That is, if prior art discloses an annealing separating agent compositions as required by withdrawn claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishitobi (JPS6479381A)
	As for claim 6-9, Ishitobi discloses an annealing separator is applied to one side or both sides of directional silica steel sheet.   Table 3 Example 29 has annealing separator compositions having Al2O3=25%, MgO=15% and CaSiO2=60%  subjected to high temperature annealing at 850 C. (Page 486)   Hence, CaSiO2 at 60% supports instant withdrawn claim 1 required 30-70% by weight of a calcium compound and magnesium oxide in a balance.
	Hence, Ishitobi’s directional silica steel sheet is expected to comprise a grain oriented electrical steel sheet substrate and a Monticellite coating formed on one side or both sides of the grain oriented electrical steel sheet substrate according to claim interpretation above.
Thus, it is therefore reasonable to believe that the claimed Monticellite coating as required by instant claim 6, compositions as required by instant claims 7-8 and thickness as required by instant claim 9 would have naturally flowed following the suggestion of Ishitobi.    See MPEP 2112.01 I.
	As for claim 15, Ishotobi’s Experimental Example 1 has hot rolled plate containing Si 3.35%, Mn 0.06% Sb 0.02%.  Table 4 Example 2 discloses another hot rolled plate containing similar Si, Mn content as Experimental Example 1 and also contains Al 0.024%.  Hence, Ishitobi broadly suggests instant claimed steel sheet substrate compositions. 
Claims 6-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shingaki (US 2015/0318092)
	As for claims 6-9 and 15, Shingaki discloses a grain –oriented electrical steel sheet which the steel sheet substrate comprising similar compositions Si, Al, Mn and Sb with Fe as balance and unavoidable impurities (Claims 1 and 3)as required by instant claim 15.
	After heating the steel sheet substrate, hot rolling, cold rolling and decarburizing annealing and nitriding annealing,  an annealing separator is applied on the steel sheet (Claims 1-2), the main component of the annealing separator is CaO (paragraph [0069) which suggests CaO is over 50% by weight,  followed by high temperature annealing (300-800 degree C) (paragraph [0070]).   Hence, the fact Shingaki suggests CaO over 50% by weight meets instant withdrawn claim 1 required 30-70% by weight of a calcium compound.
Since the grain oriented silicon steel sheet of Shingaki has compositions that meet the instant application composition and is made from a similar process steps of hot rolling, cold rolling, decarburizing and nitriding annealing , applying an annealing separating agent compositions that meet the instant application annealing separator compositions having CaO as main component, high temperature annealing the steel sheet applied with the annealing separating agent as required by instant application, it is therefore reasonable to believe that the claimed Monticellite coating as required by instant claim 6, compositions as required by instant claims 7-8 and thickness as required by instant claim 9 would have naturally flowed following the suggestion of Shingaki.    See MPEP 2112.01 I.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
As for claim 10, Shingaki discloses a conventional insulating coating on the surface of steel sheet which was previously applied with the annealing separating agent and high temperature annealed. (paragraph [0081])  Since the conventional insulting coating contains phosphate chromate-colloidal silica (paragraph [0081]) and colloidal silica is well known ceramic, it supports instant claimed ceramic layer.
As for claim 11, the presence of colloidal silica supports instant claimed ceramic powder.
	As for claim 12, the presence of colloidal silica supports instant claimed SiO2.

As for claim 13, the fact the insulating coating contains phosphate chromate supports instant claimed metal phosphate.


Claim 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shingaki (US 2015/0318092) and evidenced by Shimanaka (JPS5079442A using US 3985583 as English equivalent Translation).
	As for claim 14, Shingaki does not expressly disclose metal phase comprises at least 
one selected from Mg, Ca, Ba, Sr, Zn, Al and Mn.
	However, Shingaki cited JPS5079442 as prior art disclosing presence of insulating coating contains phosphate chromate-colloidal silica.  (paragraph [0081])
	Shimanaka is an English equivalent version of JPS5079442.  Since Shimanaka discloses the insulating coating of phosphate chromate-colloidal silica comprises magnesium phosphate. (Abstract line 8), Shingaki inherently suggests presence of magnesium phosphate as evidenced by Shimanaka.   Hence, Shingaki’s suggested magnesium phosphate meets instant claimed metal phosphate comprises Mg.
Claims 6-12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muraki (JP2000104143A from IDS 08/07/2019)
As for claims 6-9 and 15, Muraki discloses a grain oriented steel sheet having Si 3.2%, Mn 0.06%, Al 0.02%, Sn 0.3% (paragraph [0041] Example 1)  hence all within presently claimed steel sheet substrate compositions as required by instant claim 15,  first subjecting the steel sheet substrate to heating, hot rolling, and warm rolling, primary recrystallized annealing (i.e decarburized) , then applied with an annealing separating agent comprising CaO 100 parts by weight,, MgO 30 parts by weight and Al2O3 10 parts by weight (paragraph [0042]), finally subjecting the annealing separator applied steel sheet to high temperature annealing (paragraph [0044]).  Hence, CaO by weight is calculated to be 100/(100+30+10)=71.42% by weight, which is considered close to instant withdrawn claim 1 required 30-70% by weight of a calcium compound.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Since the grain oriented silicon steel sheet of Muraki has compositions that meet the instant application composition and is made from a similar process steps of hot rolling, cold rolling, decarburizing annealing , applying an annealing separating agent compositions that meet the instant application annealing separator compositions, high temperature annealing the steel sheet applied with the annealing separating agent as required by instant application, it is therefore reasonable to believe that the claimed Monticellite coating as required by instant claim 6, compositions as required by instant claims 7-8 and thickness as required by instant claim 9 would have naturally flowed following the suggestion of Muraki.    See MPEP 2112.01 I.
As for claim 10, the fact a tension insulating film made of phosphoric acid-colloidal silica (paragraph [0048]) was applied on the high temperature annealed steel sheet supports instant claimed ceramic layer.
As for claim 11, colloidal silica supports instant claimed ceramic powder.
As for claim 12, colloidal silica supports instant claimed SiO2.
Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muraki in view of Shingaki (US 2015/0318092) and evidenced by Shimanaka (JPS5079442A using US 3985583 as English equivalent Translation).
As for claims 13-14,  Muraki does not disclose the tension insulating film comprises metal phosphate and metal phosphate comprises at least one selected from Mg, Ca, Ba,Sr, Zrn, Al and Mn.
Shingaki discloses a conventional insulating coating on the surface of steel sheet which was previously applied with the annealing separating agent and high temperature annealed. (paragraph [0081])  Since the conventional insulting coating contains phosphate chromate-colloidal silica (paragraph [0081]), it supports instant claimed metal phosphate.
Shingaki cited JPS5079442 as prior art disclosing presence of insulating coating contains phosphate chromate-colloidal silica.  (paragraph [0081])
	Shimanaka is an English equivalent version of JPS5079442.  Since Shimanaka discloses the insulating coating of phosphate chromate-colloidal silica comprises magnesium phosphate. (Abstract line 8), Shingaki inherently suggests presence of magnesium phosphate as evidenced by Shimanaka.   Hence, Shingaki’s suggested magnesium phosphate meets instant claimed metal phosphate comprises Mg.
	Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply conventional insulating coating of Shingaki, on the grain oriented steel sheet of Muraki with expected success.
Response to Argument
In response to applicant’s argument on 03/29/2021 that grain-oriented electrical steel sheets are known to be formed by forming an insulating coating on a Forsterite (Mg2Si04)-based coating, argument is not commensurate to the scope of instant claim 6 which merely requires a steel sheet substrate and a Monticellite coating formed on the substrate.  That is, instant claim 6 does not require a Forsterite based coating at all.  In addition, nothing in instant application specification requires a Forsterite based coating either. Instant application Figure 2 merely illustrates a grain oriented steel sheet 100 comprises a substrate 100, Monticellite coating 20 and ceramic layer 30. (paragraphs [0058]-[0059])
In response to argument that Shingaki discloses a coating including AI2O3 or CaO as a main component to suppress the formation of a forsterite coating which is opposite to the purpose of the present invention, argument is not persuasive because neither instant claim 6 nor instant claimed invention including Figure 2 require a forsterite coating.  That is, argument is incommensurate to the scope of instant claim 6.
In response to argument that while Shingaki discloses an annealing separator including CaO, the reference does not disclose the content of CaO which is needed to understand that a Monticellite coating is being formed, argument is not persuasive because the fact Shingaki expressly discloses CaO is the main component suggests CaO is greater than 50% by weight, or at least 30% as required by lower limit of instant claim 1 required 30-70%.  Hence, prima facie case of obviousness is established due to overlapping.
In response to argument that Shingaki does not disclose forming Monticellite coating which a person of ordinary skill in the art would have concluded such a coating was not intended, argument is not persuasive because forming Monticellite coating is a resulting effect of applying an annealing separator including 30-70% CaO on a grain oriented silicon steel sheet substrate and subject to high temperature annealing.
In response to argument that Iguchi discloses that an annealing separating agent composition has AI2O3 as a main component and thus discloses that an annealing separating agent composition has small amounts of MgO and CaSiO3, argument is moot since Iguchi is withdrawn.
In response to argument that Muraki also discloses adding Ca to suppress the formation of a forsterite coating, which is opposite to the purpose of the present invention. See paragraph [0012] of Muraki, argument is not persuasive because instant claim 6 does not require the formation of a forsterite coating.
In response to argument that Muraki discloses that an annealing separating agent includes an excess of CaO, argument is not persuasive because calculated CaO is 71.42% which is considered close to claimed upper limit of 70%.  Hence, prima facie case of obviousness is established due to closeness absent criticality of claimed 30-70% of a calcium compound.
In response to argument that Table in Page 9 of remarks illustrates that when the content ratio of Mg and Ca compounds is not controlled, the properties of adhesion, insulation, and magnetism become inferior, argument is not persuasive because evidence of unexpected result is not compared against the closest prior art which is newly cited art Ishitobi Table 3 Inventive Example 29 which has 60% CaSiO3.
“Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”.   Hence, in the instant case, the closest prior art is Ishitobi Table 3 Inventive Example 29 which has 60% CaSiO3, not instant application Example 1.
In response to argument that Shimanka does not disclose adding a Ca compound in an annealing separating agent composition and a Monticellite coating, argument is not persuasive because Shimanka is not used to reject instant independent claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733